—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered January 5, 2000, convicting him of criminal sale of a controlled substance in the third degree (four counts) and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly exercised its discretion when it partially closed the courtroom during the trial testimony of an undercover police officer. The undercover officer testified at a Hinton hearing (see, People v Hinton, 31 NY2d 71, cert denied 410 US 911) that he continued to work in an undercover capacity in the area where the defendant was arrested, that several of his cases from the area of the defendant’s arrest remained open *333with lost subjects, and that he had been threatened in the past (see, People v Jones, 96 NY2d 213; People v Ramos, 90 NY2d 490, cert denied sub nom. Ayala v New York, 522 US 1002; People v Martinez, 82 NY2d 436). Santucci, J. P., Altman, Townes and Crane, JJ., concur.